Citation Nr: 0925495	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  09-02 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease with herniation, spondylosis, and 
radiculopathy, cervical spine.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to June 
1999.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California which continued a 40 percent disability rating for 
the Veteran's service-connected degenerative disc disease 
with herniation, spondylosis, and radiculopathy, cervical 
spine.  


FINDINGS OF FACT

1.  The service-connected degenerative disc disease with 
herniation, spondylosis, and radiculopathy, cervical spine is 
manifested by complaints of pain in the cervical spine and 
objective findings of forward flexion to 55 degrees; 
extension to 45 degrees, left lateral flexion to 15 degrees, 
right lateral flexion to 20 degrees, bilateral rotation to 60 
degrees, with pain throughout. 

2.  There is no objective evidence of intervertebral disc 
disease with incapacitating episodes having a duration of at 
least 6 weeks during the past 12 months.  

3.  Radiculopathy of the left upper extremity associated with 
the degenerative disc disease at C5-6 has been manifested by 
no more than mild impairment throughout the appeal period. 

4.  Radiculopathy of the right upper extremity associated 
with the degenerative disc disease at C5-6 has been 
manifested by no more than mild impairment throughout the 
appeal period. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for degenerative disc disease with herniation, 
spondylosis, and radiculopathy, cervical spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, and 4.71a, Diagnostic Codes 5235-5243 (2008).   

2.  The criteria for a rating of 10 percent for neuropathy 
(radiculopathy) of the left upper extremity associated with 
the degenerative disc disease at C5-6 are met.       38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Code 8516 
(2008). 

3.  The criteria for a rating of 10 percent for neuropathy 
(radiculopathy) of the right upper extremity associated with 
the degenerative disc disease at C5-6 are met.       38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Code 8516 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Under the current version of the rating criteria, the General 
Rating Formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

Under the General Rating Formula as applicable to the 
Veteran's neck disability, a 20 percent rating is warranted 
when forward flexion of the cervical spine is greater than 15 
degrees, but not greater than 30 degrees or the combined 
range of motion of the cervical spine is not greater than 170 
degrees or there is muscle spasm or guarding which is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

A 30 percent rating requires forward flexion of the cervical 
spine to 15 degrees or less; or with favorable ankylosis of 
the entire cervical spine.

A 40 percent rating is warranted if the medical evidence 
shows unfavorable ankylosis of the entire cervical spine.

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2008)

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also, in pertinent part, provide 
the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees; extension is zero to 45 degrees; left and right 
lateral flexion are zero to 45 degrees; and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of the spinal motion provided in this note 
are the maximum that can be used for calculation of the 
combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of the disease or injury of 
the spine, the range of motion of the spine in particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months warrants a 10 percent 
evaluation and incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months warrants a 20 percent evaluation.  A 40 
percent evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent 
evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that for 
disabilities evaluated on the basis of limitation of motion, 
VA was required to apply the provisions of 38 C.F.R. §§ 4.40, 
and 4.45, pertaining to functional impairment.  The Court 
instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry was not to be 
limited to muscles or nerves.  These determinations were, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54. 

Analysis

Historically, service connection for degenerative disc 
disease with herniation, spondylosis, and radiculopathy, 
cervical spine was granted in an April 2000 rating decision, 
and assigned a 40 percent evaluation under Diagnostic Code 
5243.  In March 2007, the Veteran filed an informal claim 
seeking an increased rating for his service-connected back 
disability and, as mentioned earlier, the RO continued the 40 
percent evaluation under Diagnostic Code 5243.  

In May 2007, the Veteran underwent a VA examination for his 
service-connected back disability.  He reported experiencing 
daily neck pain with radiation to the forearms bilaterally.  
The Veteran explained that the pain is 8 out of 10 in terms 
of severity and associated with driving more than 2 hours, 
repetitive turning of the head, reading more than a half 
hour, reaching forward or out to the side, and lifting more 
than 10 to 20 pounds, with no weakness or incoordination.  He 
also reported fatigability and lack of endurance.  The 
Veteran also noted having numbness in the  bilateral forearms 
radiating down to fingers three, four and five.  He reported 
taking ibuprofen or Etodolac weekly and having physical 
therapy to relieve his pain.  The Veteran also used a TENS 
unit and a traction device that is a collar.  The Veteran 
stated that his pain is severe during flare-ups which occur 
monthly and last approximately one to three days.

Upon physical exam there was no tenderness to palpation.  On 
extension, pain was noted between 40 and 45 degrees.  The 
examiner noted that flexion of the neck was to 55 degrees 
with a DeLuca factor of 0 degrees.  Rotation was noted to be 
painful at 45 degrees on the right and 40 degrees on the 
left; and had a DeLuca factor of 15 degrees bilaterally, 
function limited by pain, fatigability, lack of endurance 
without loss of coordination.  Lateral bending was painful at 
20 degrees bilaterally, with a DeLuca factor of 10 degrees, 
function limited by pain, fatigability, lack of endurance 
without loss of coordination. 

A private spine surgeon, Dr. M. examined the Veteran in 
February 2008 and reported that neck motion was slightly 
decreased.  He further noted there was no atrophy and no 
evidence of any crepitus, tenderness or spasm.  Dr. M. 
reported full range of motion in both upper extremities and 5 
out of 5 power in the deltoids, triceps, biceps, 
brachioradialis, wrist dorsi, and digital dorsi and volar 
flexors and intrinsic muscle.  The biceps, triceps, 
brachioradialis and pectoral reflexes were normal and sensory 
exam of both upper extremities was noted as intact.  Dr. M. 
noted that surgery was an option.

In May 2008, the Veteran was examined by a chiropractor, Dr. 
S.  The Veteran reported that his neck pain was severe and 
constant.  Dr. S. noted cervical spine range of motion to be 
flexion to 10 degrees, extension to 10 degrees, right lateral 
flexion to 15 degrees, left lateral flexion to 10 degrees, 
right rotation to 15 degrees, and left rotation to 10 
degrees.  Upon neurological evaluation, Dr. S. reported that 
the Veteran was overall neurologically intact with some upper 
extremity losses with regards to sensory and motor 
capabilities.  He noted muscle strength as 4 out of 5 in the 
bilateral upper extremities and that the Veteran had a 
dermatomal pattern loss at C5-6 bilaterally.

The Veteran underwent a second VA examination for his 
service-connected back disability in November 2008.  He 
informed the examiner that he had bilateral neck pain 
averaging 8 out of 10 on the left and 9 out of 10 on the 
right.  He admitted to having flare-ups every 2 to 3 weeks 
lasting a couple of hours.  The Veteran also complained of 
radicular pain to both shoulders and radiating down both arms 
to the right and left third and fourth fingers.  He stated 
that his neck pain makes it hard to use the toilet and shave.  
He also reported experiencing a numbing sensation upon 
awakening and at work on a console.  The Veteran denied 
having incapacitating episodes. 

Physical examination of the Veteran revealed a slight 
straightening of his cervical lordosis.  The Veteran was not 
using any assistive devices, but had a lumbosacral support 
with a TENS unit in place in his lumbar area. There was 
tenderness to palpation without spasm.  Active range of 
motion testing for the cervical spine was flexion to 40 
degrees, extension to 20 degrees, right lateral flexion to 20 
degrees, left lateral flexion to 15 degrees, and bilateral 
rotation to 60 degrees.  The Veteran complained of pain 
through all ranges of motion.  In addition, grip strength and 
sensation to light touch and pressure were normal on 
bilateral upper extremities.  No muscle atrophy was noted and 
deep tendon reflexes were physiologic.  Numbness of the third 
and fourth digits was denied.  The examiner diagnosed the 
Veteran with degenerative disc disease cervical spine with 
cervical degenerative joint disease, spondylosis, 
neuroforaminal encroachment with C5-6 cervical radiculopathy 
bilaterally.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a higher orthopedic evaluation for the Veteran's service-
connected back disability.

A rating in excess of 40 percent is not warranted under 
Diagnostic Code 5243.  A higher rating of 60 percent requires 
evidence of incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. § 
4.71a, DC 5243.  For purposes of assigning evaluations under 
DC 5243, an "incapacitating episode" is a period of acute 
signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician. 38 
C.F.R. § 4.71a, Formula for Rating IVDS Based on 
Incapacitating Episodes, Note 1 (2008).

The evidence does not establish that the service-connected 
cervical spine disability causes incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  The Veteran claims to have missed 55 days of 
work.  The Board notes that the Veteran has submitted 
evidence of a Claim for Disability Insurance Benefits 
submitted to the Employment Development Department of the 
State of California, which notes a diagnosis of 
cervical/lumbar discopathy as well as statements of checks 
paid to the Veteran for state disability insurance.  There is 
no evidence in the treatment records of physician prescribed 
bed rest.  Thus, the Board finds that a disability evaluation 
in excess of 40 percent for degenerative disc disease with 
herniation, spondylosis, and radiculopathy, cervical spine is 
not warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

Diagnostic Code 5003 has been considered, but the Veteran is 
not entitled to a higher rating under Diagnostic Code 5003.  
Under 5242, as discussed above, a 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  
There is no evidence of record indicating the Veteran has 
unfavorable ankylosis of his entire spine.  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure. See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
Because the Veteran has retained some measure of range of 
motion in his cervical spine, by definition his cervical 
spine is not ankylosed.  See 38 C.F.R. § 4.71a, DCs 5235- 
5243, Note (5).

The Board has also considered whether this case presents 
other evidence that would support a higher rating on the 
basis of functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Although there was some pain, 
stiffness and flare-ups, an increased rating under DeLuca is 
not warranted.  The Board acknowledges the Veteran's 
functional limitation.  The May 2007 examiner noted that 
rotation bilaterally had a DeLuca factor of 15 degrees, 
lateral bending was noted to be painful at 20 degrees with a 
DeLuca factor of 10 degrees, function limited by pain, 
fatigability, lack of endurance without loss of coordination.  
In any event, the Veteran's functional loss due to pain is 
adequately covered by the current 40 percent rating.  
Furthermore, the November 2008 examiner reported a DeLuca 
factor for the cervical spine of 0 degrees of additional loss 
of range of motion due to pain on repetitive use and noted 
that there were no objective findings of fatigability, 
weakness, or lack of endurance or incoordination.  Pain was 
reported as having the primary functional impact.  The 
Veteran has not identified any functional limitation which 
would warrant a higher rating under any applicable rating 
criteria.  Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
have been considered, but they do not provide a basis for the 
assignment of a higher rating under these circumstances.  The 
Board is required to consider the effect of pain when making 
a rating determination, and has done so in this case, but the 
Rating Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  Thus, a 
higher rating cannot be assigned in this regard.  See DeLuca, 
supra; Johnson v. Brown, 9 Vet. App. 7 (1997).  

However, the Board notes that the revised schedule provides 
for a separate rating for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, under an appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  In 
this case, although the medical evidence of record does not 
show associated objective neurologic abnormalities of bowel 
and bladder, it does so that the Veteran has mild 
neurological impairment of the left and right upper 
extremities.  Disability ratings of 10 percent, 20 percent, 
and 30 percent are assignable for incomplete paralysis of the 
ulnar nerve which is mild, moderate, or severe in degree, 
respectively.  A 60 percent rating is warranted for complete 
paralysis with "griffin Claw" deformity, due to flexor 
contraction of ring and little fingers, atrophy very marked 
in dorsal interspace and thenar and hypothenar eminences; 
loss of extension of ring and little fingers, cannot spread 
the fingers (or reverse), cannot adduct the thumb, and 
flexion of wrist weakened.  38 C.F.R. § 4.124a, Diagnostic 
Code 8516.  

The regulations also provide that, when the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  

The record shows that the Veteran has consistently complained 
of radiating pain and numbness to the third and fourth digits 
bilaterally.  The May 2008 chiropractic examination report 
shows upper extremity losses with regards to sensory and 
motor capabilities.  The Veteran's diagnosis has included 
cervical radiculopathy since service connection was granted.  

Giving the Veteran the benefit of the doubt and based on the 
findings as outlined above, the Board finds that the evidence 
does show that the symptomatology associated with the 
Veteran's back disability was present at the time he filed 
his claim for increase in March 2007.  The Board also finds 
that such symptomatology is analogous to mild incomplete 
paralysis of the ulnar nerve.  As such, the Board finds that 
a separate 10 percent evaluation for neurological 
manifestations of the Veteran's service-connected back 
disability is in order.  

However, the Board finds that the manifestations of 
neuropathy in the Veteran's bilateral upper extremities have 
been no more than slight throughout the appeal period.  
Because there is no evidence of moderate impairment, a rating 
in excess of 10 percent for the either upper extremity is not 
warranted.  Except for findings of decreased muscle strength 
and dermatomal loss reported by the chiropractor from a May 
2008 examination, no examiner has reported any other abnormal 
neurological clinical findings relative to degenerative disc 
disease of the cervical spine during the period on appeal.  
Significantly, the most recent VA examination reflects 
essentially normal neurological findings.  As such, the Board 
concludes that a 10 percent rating is warranted for 
radiculopathy of the left upper extremity and the right upper 
extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8516. 

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R.        § 3.321(b)(1).  Although 
clearly, due to the nature and severity of the Veteran's 
service-connected back disability, interference with his 
employment is foreseeable, the evidence does not reflect that 
the average industrial impairment he suffers from is in 
excess of that contemplated by the assigned evaluations, or 
that application of the schedular criteria is otherwise 
rendered impractical.  The Board does not dispute the 
Veteran's contentions that he has missed work and is unable 
to perform his activities of daily living without discomfort 
or increases in pain.  Even so, such complaints have been 
taken into consideration in the assigned evaluations.  In 
other words, the Board finds that the regular schedular 
standards contemplate the symptomatology shown.  Thus, the 
evidence of record does not reflect any factor which takes 
the Veteran outside of the norm, or which presents an 
exceptional case where his currently assigned disability 
ratings are found to be inadequate.  See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown , 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
It is also noted that the mandates of Hart v. Mansfield, 21 
Vet. App. 505 (2007), wherein the Court held that "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings" have been considered.  
Nonetheless, the Board finds that "staged ratings" are not 
appropriate in this case.

In summary, and for the reasons and bases set forth above, 
the Board concludes that the preponderance of the evidence is 
against a finding that the service-connected degenerative 
disc disease with herniation, spondylosis, and radiculopathy, 
cervical spine warrants any more than a 40 percent evaluation 
under Diagnostic Code 5243, but that under the provisions of 
Diagnostic Code 8516, the assignment of separate 10 percent 
ratings for radiculopathy into the left and right upper 
extremity is warranted.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in March 
2007 before the original adjudication of the claims.  The 
letter notified the Veteran of what information and evidence 
must be submitted to substantiate a claim for an increased 
rating, as well as what information and evidence must be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have.  
The content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in March 2007 and 
February 2009.  The Board finds that the VCAA letter dated in 
August 2008 satisfied the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The claim was readjudicated 
in November 2008.  The Board concludes that the Veteran has 
been afforded appropriate notice under the VCAA. 

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for an increased rating, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  VA 
examinations were performed in 2007 and 2008 in order to 
obtain medical evidence as to the extent of the claimed 
disabilities.  VA treatment records dated from April 2006 to 
February 2008 were obtained and associated with the claims 
folder.  Private treatment reports from Dr. M. and Dr. S. 
were obtained and associated with the record.  There is no 
identified relevant evidence that has not been accounted for.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).





ORDER

Entitlement to a disability evaluation in excess of 40 
percent for degenerative disc disease with herniation, 
spondylosis, and radiculopathy, cervical spine is denied. 

Entitlement to a separate 10 percent rating, but no more, for 
radiculopathy of the left upper extremity is granted, subject 
to the regulations pertinent to the disbursement of monetary 
funds.

Entitlement to a separate 10 percent rating, but no more, for 
radiculopathy of the right upper extremity is granted, 
subject to the regulations pertinent to the disbursement of 
monetary funds.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


